department of the treasury internal_revenue_service washington d c office_of_chief_counsel date number release date cc corp b05 postf-157876-01 uilc memorandum for area_counsel associate chief_counsel corp cc corp b05 execution of form_872 by trustee of liquidating_trust from subject field_service_advice is not binding on examination or appeals and is not a final case determination this chief_counsel_advice should not be cited as precedent legend company trustee trust trust agreement agreement plan district x government_official date postf-157876-01 date date date date a b c d e f g issues which entity is the proper entity to execute a form_872 for company and its subsidiaries for the taxable years ending on date and date where company the common parent of a consolidated_group has filed for bankruptcy who is authorized to sign the form_872 for company and its subsidiaries for the taxable years ending on date and date where company the common parent of a consolidated_group has filed for bankruptcy conclusion sec_1 company remains the sole agent for the consolidated_group that it was the common parent of for the taxable years ending on date and date under sec_6062 and revrul_83_41 1983_1_cb_349 clarified and amplified by revrul_84_165 1984_2_cb_305 company’s president vice-president treasurer assistant treasurer chief accounting officer or any other officer duly authorized to act on behalf of company may sign a form_872 with respect to the consolidated income_tax_liability of company and its subsidiaries however it is unclear whether trustee may sign a form_872 on postf-157876-01 behalf of company with respect to the consolidated income_tax_liability of company and its subsidiaries for the taxable years ending on date and date facts company is the common parent of an affiliated_group_of_corporations the consolidated_group it filed consolidated u s corporate_income_tax returns form_1120 with its affiliates for the taxable years ending date and date on date company together with several of its direct and indirect subsidiaries filed a voluntary petition for relief under chapter of the bankruptcy code in the united_states bankruptcy court for district x on date the bankruptcy court entered an order confirming the plan in accordance with the plan company established a liquidating_trust known as trust to liquidate its assets trustee was appointed as the trustee of trust company also established trust to wind up company’s affairs and to ultimately dissolve company according to a report filed by trustee with the bankruptcy court on date trust is currently in the process of liquidating company’s assets pursuant to the plan and will file the final corporate tax_return on behalf of company company has not filed a certificate of dissolution with the government_official however the officers of company are no longer available to sign a consent on behalf of company in addition neither company nor the members of the consolidated_group have notified the service regarding the designation of another member to act as the agent for the consolidated_group pursuant to sec_1_1502-77 law and analysis issue generally sec_1_1502-77 provides that a common parent of a consolidated_group is the sole agent for each subsidiary member in the group duly authorized to act in its own name in all matters relating to the tax_liability for the consolidated_return_year thus a common parent of a consolidated_group is authorized to sign a form_872 on behalf of its subsidiaries in addition sec_1_1502-77 provides that unless otherwise agreed a common parent’s waiver of the statute_of_limitations on assessment shall bind each corporation that was a member of the consolidated_group for the consolidated_return_year in 93_tc_166 the united_states tax_court held that when a common parent of a consolidated_group filed for bankruptcy members of the consolidated_group were not permitted to file a petition with the tax postf-157876-01 court the tax_court explained that sec_1_1502-77 did not make an exception for the bankruptcy of the common parent thus even when the common parent has filed for bankruptcy the common parent remains the sole agent for its consolidated_group in this case although company has filed for bankruptcy because company remains in existence company remains the sole agent of the consolidated_group authorized to execute a form_872 on behalf of the consolidated_group for taxable years ending date and date accordingly the caption on the form_872 should read company and consolidated subsidiaries the ein of company should be inserted on the upper right hand corner of the form_872 in addition the following language should be included at the bottom of the first page of the form_872 this is with respect to the consolidated income_tax_liability of the company and affiliated subsidiaries consolidated_group for taxable years ending date and date issue sec_6062 provides that a corporation's income_tax return must be signed by the president vice-president treasurer assistant treasurer chief accounting officer or any other officer duly authorized to act the fact that an individual's name is signed on the return is prima facie evidence that the individual is authorized to sign the return on behalf of the corporation accordingly any such officer may sign a consent whether or not that person was the same individual who signed the return sec_6062 further provides that in the case of a return made for a corporation by a fiduciary pursuant to the provisions of sec_6012 such fiduciary must sign the return sec_6012 and sec_1_6012-3 of the regulations on procedure and administration regulations provide that in the case where a receiver trustee in a case under title of the united_states_code or assignee by order of a court of competent jurisdiction by operation of law or otherwise has possession of or holds title to all or substantially_all the property or business of a corporation whether or not such property or business is being operated such receiver trustee or assignee must make the income_tax return for such corporation in the same manner and form as corporations are required to make such returns in holywell corporation et al v fred staton smith etc et al united_states v fred staton smith et al 503_us_47 the supreme court held that a trustee in bankruptcy was required to pay the tax due on income attributable to the corporate debtors' property because sec_6012 of the code requires him to make a return as the assignee of the property of the corporation id pincite however postf-157876-01 trustee has only the powers defined in agreement which are specifically set forth in article a thus consistent with the court’s decision a trustee of a liquidating_trust is considered an assignee for purposes of sec_6012 thereby requiring the trustee to make a return for the corporation as its assignee neither sec_6501 nor the regulations thereunder specify who may sign consents revrul_83_41 1983_1_cb_349 clarified and amplified by revrul_84_165 1984_2_cb_305 provides that the service will generally apply the rules applicable to the execution of original returns to consents to extend the period of limitation for assessment however revrul_83_41 does not recite the second sentence of sec_6062 which provides that a fiduciary who makes a return on behalf of a corporation under sec_6012 may sign that return according to the facts provided trustee was appointed subsequent to the close of the taxable years ending date and date as a result the service is seeking an extension of the limitations_period for tax years that pre-date the trustee’s appointment and for which returns were timely filed this fact does not however prevent the trustee from executing the necessary consent for example the united_states bankruptcy court for the southern district of texas held in in re james jackson mcrae and rita joyce mcrae 181_br_866 that the trustee of a liquidating_trust be permitted to prepare and file all returns for pre- confirmation tax years as mentioned above article a of agreement provides the trustee with the powers to administer trust more specifically article b provides the trustee with the power to effect any_action which will protect the trust assets including any method prescribed by law or equity as such the execution of a consent for a year which predates the trustee’s appointment may certainly fall within the purview of protecting the trust assets by any method deemed appropriate similarly article c permits the trustee to determine and satisfy any and all liabilities assumed by trust the execution of a consent for years for which returns have been filed and which predate the assumption of the trustee's responsibilities constitutes the assumption of any and all liabilities assumed by trust therefore when read in conjunction with article b article c provides the trustee with the requisite authority to execute a consent for prior tax years article d further provides the trustee with authority to execute the necessary consent to the extent that the service determines that there is tax due for the tax years ending date and date article d vests with the trustee the power to pay any taxes determined to be due finally article e provides the trustee with the authority to pay taxes properly payable by trust to the extent that the service determines a tax_liability for the years in question such liability would be properly payable by trustee postf-157876-01 case development hazards and other considerations postf-157876-01 this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please call at for further assistance
